DETAILED ACTION
This communication is in response to the Application filed on 02/14/2020. Claims 1-23 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2020, 01/13/2021, and 11/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-12, 14-16, and 18-20 of U.S. Patent No. 10607609. the claims of the issued patent are narrower in scope than that of the instant application. Therefore, the claims of the issued patent anticipate the claims of the instant application. Please see the table below for mapping with respect to claim 1, for example.
Each Claim maps from the instant application to the patent in the following manner: Claim 1 (I) Instant Application: Claim 1 (P) Patent; Claim 2 (I): Claim 1 (P); Claim 3 (I): Claim 1 (P); Claim 4 (I): Claim 1 (P); Claim 5 (I): Claim 2 (P); Claim 6 (I): Claim 4 (P); Claim 7 (I): Claim 5 (P); Claim 8 (I): Claim 6 (P); Claim 9 (I): Claim 7 (P); Claim 10 (I): Claim 8 (P); Claim 11 (I): Claim 9 (P); Claim 12 (I): Claim 10 (P); Claim 13 (I): Claim 11 (P); Claim 14 (I): Claim 12 (P); Claim 15 (I): Claim 14 (P); Claim 16 (I): Claim 14 (P); Claim 17 (I): Claim 14 (P); Claim 18 (I): Claim 14 (P);  Claim 19 (I): Claim 15 (P); Claim 20 (I): Claim 16 (P); Claim 21 (I): Claim 18 (P); Claim 22 (I): Claim 19 (P); Claim 23 (I): Claim 20 (P).
Instant Application: 16/791855
Issued Patent: 10607609
Claim 1: An augmented reality (AR) system comprising: 

an AR display configured to present virtual content to a user of the AR system; 

an audio sensor configured to capture ambient sounds; and 

one or more hardware processors in communication with the AR display and the audio sensor, the hardware processor programmed to: 


receive the ambient sounds captured by the audio sensor; 

detect presence of a speech in the ambient sounds; 

convert the detected speech to text; 

parse the text to recognize one or more words; 












detect a rare word in the recognized one or more words; 



in response to lack of a display stopping condition associated with the rare word: 

retrieve auxiliary information associated with the rare word; and 

cause the AR display to render the retrieved auxiliary information; 

in response to detection of a display stopping condition associated with the rare word, suppress rendering of auxiliary information by the AR display.

An augmented reality (AR) system comprising: 

an AR display configured to present virtual content to a user of the AR system; 

an audio sensor configured to capture ambient sounds; and 

a hardware processor in communication with the AR display and the audio sensor, the hardware processor programmed to: 


receive the ambient sounds captured by the audio sensor; 

detect presence of a speech in the ambient sounds; 

convert the detected speech to text; 

parse the text to recognize one or more words; 

determine a position of the one or more words on a word frequency list, the word frequency list comprising a list of words ranked based at least in part on their frequency of detection by the audio sensor; 

determine a threshold position on the word frequency list based on a user input; 

categorize the one or more words as a rare word based on whether the position of the one or more words passes the threshold position on the word frequency list;

determine a decay factor associated with the rare word, the decay factor comprising a time period in which to suppress display of auxiliary information associated with the rare word; 

retrieve the auxiliary information associated with the rare word based on the decay factor; and 

cause the AR display to render the retrieved auxiliary information.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 20-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Worley (US 8,953,889) in view of Lee (US 9,990,034).
As to claim 15, Worley teaches a method comprising: 
under control of an augmented reality (AR) device comprising a hardware processor (see col. 3, lines 35, ARFN described, col. 3, lines 45-48, processor and computing device noted) and an AR display configured to present virtual content in an environment of a user (see col. 5, lines 46-48, output is generated to the user via user interface module 126):
 monitoring the environment of the user of the AR device (see col. 14, lines 34-42, where object is detected in the environment);
 detecting presence of an object of interest in the environment based on contextual information associated with at least one of the user or the environment (see 
However, Worley does not specifically teach in response to failing to detect a display stopping condition associated with the object of interest: retrieving auxiliary information for the object of interest; determining a display position of the auxiliary information in a field of view of the user, wherein the field of view comprises a portion of the environment which a user can perceive at a given time; and causing the AR display to render the auxiliary information at the display position; and in response to detecting a display stopping condition associated with the object of interest, suppressing rendering of auxiliary information by the AR display.
Lee does teach in response to failing to detect a display stopping condition associated with the object of interest (see Figure 3, steps s104, where if person gazes at the indicator detailed information is to be displayed rather than s105):
 retrieving auxiliary information for the object of interest (see Figure 3, in response to user gaze, detailed information is displayed s106); 
determining a display position of the auxiliary information in a field of view of the user, wherein the field of view comprises a portion of the environment which a user can perceive at a given time (see col. 6, lines 65-col. 7, lines 14 and see Figure 4c, 6c,6e, where information is presented in field of view near the object and including the object and based on indicator positions); and 
causing the AR display to render the auxiliary information at the display position (see Figure 4c,6c,6e, rendering performed to present information); and 

Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the AR as taught by Worley with the auxiliary information as taught by Lee in order to improve the person’s satisfaction by using a transparent display device (see Lee col. 2, lines 16-26).

As to claim 16, Worley in view of Lee teaches all of the limitations as in claim 15, above.
Furthermore, Lee teaches wherein the display stopping condition comprises a condition to suppress display of auxiliary information associated with the object of interest (see Fig. 3, s107, where the stopping indication is based on user’s gaze).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the AR as taught by Worley with the auxiliary information as taught by Lee in order to improve the person’s satisfaction by using a transparent display device (see Lee col. 2, lines 16-26).

As to claim 20, Worley in view of Lee teaches all of the limitations as in claim 15, above.
Furthermore, Lee teaches wherein monitoring the environment comprises at least one of: capturing and analyzing ambient sounds of the environment (see col. 10, lines 39-42 and lines 56-62, where sound signatures of environment captured); or acquiring images of the environment (see claim 1, object detected from an image of environment).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the AR as taught by Worley with the auxiliary information as taught by Lee in order to improve the person’s satisfaction by using a transparent display device (see Lee col. 2, lines 16-26).


Furthermore, Lee teaches wherein the auxiliary information comprises an explanatory text of the object of interest (see col. 6, lines 60-64, where detailed information comprises any kind of information to express the object in more detail).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the AR as taught by Worley with the auxiliary information as taught by Lee in order to improve the person’s satisfaction by using a transparent display device (see Lee col. 2, lines 16-26).

As to claim 23, Worley in view of Lee teaches all of the limitations as in claim 15, above.
Furthermore, Lee teaches wherein determining a display position of the auxiliary information comprises: determining a location of the object of interest (see col. 6, lines 24-26, object position determined); and identifying the display position as a position in the environment that is close to the object of interest without obscuring a view of the object of interest through the AR display (see col. 12, lines 14-17, where indicator is displayed to the left of the object and see Fig 4c, which does not obscure view, where AR is discussed by Worley).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the AR as taught by Worley with the auxiliary information as taught by Lee in order to improve the person’s satisfaction by using a transparent display device (see Lee col. 2, lines 16-26).
 
Claim 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Worley (US 8,953,889) in view of Lee (US 9,990,034) as applied in claim 15, above and further in view of Gao (US 2017/0011289).
As to claim 17, Worley in view of Lee teach all of the limitations as in claim 15, above.
However, Worley in view of Lee does not specifically teach wherein the display stopping condition comprises a threshold number of detections of the object of interest within a period of time.  
Gao does teach wherein the display stopping condition comprises a threshold number of detections of the object of interest within a period of time (see [0032], where threshold is used in order to determine rare works when less than a threshold).
  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the AR as taught by Worley in view of Lee with the threshold as taught by Gao in order to  determine a word is rare for different populations (see Gao [0032]).
	
As to claim 18, Worley in view of Lee in view of Gao teach all of the limitations as in claim 17, above.
Furthermore, Gao teaches wherein at least one of the threshold number of detections or the period of time is user configurable (see [0032], where threshold is configurable based on fields of study or for some people).
 Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the AR as taught by Worley in view of Lee with the threshold as taught by Gao in order to  determine a word is rare for different populations (see Gao [0032]).

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Worley (US 8,953,889) in view of Lee (US 9,990,034) as applied in claim 15, above and further in view of Yuan( US 2016/0070792).
As to claim 19, Worley in view of Lee teach all of the limitations as in claim 15, above.

Yuan does teach where detecting the presence of the object of interest comprises: detecting a speech from ambient sounds in the environment (see [0018], audio data of presentation is provided to voice parser); and parsing the speech to identify a rare word (see [0018], where output from voice parser is sent to abbreviation parser engine to find undefined abbreviations).  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the AR as taught by Worley in view of Lee with the rare word detection as taught by Yuan in order to enable automatic presentation of explanations for abbreviations without the needs for presenters to define these (see Yuan [0001], [0003]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Worley (US 8,953,889) in view of Lee (US 9,990,034) as applied in claim 15, above and further in view of Kim (US 2015/0100875).
As to claim 22, Worley in view of Lee teach all of the limitations as in claim 15, above.

Kim does teach receiving an indication from the user to annotate the auxiliary information (see [0011], user feedback to determine an annotation); initiating storage of an annotation of the auxiliary information (see [0011], storage is inherent as it is used in the subsequent display); and causing the AR display to render the annotation and the auxiliary information in response to detecting another presence of the object of interest (see [0011], where the annotation is displayed of the full definition in a position related to a position of written content).  
 Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the AR as taught by Worley in view of Lee with the annotation as taught by Kim in order provide useful context to the user (see Kim [0011]).

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting as presented above.
The following is a statement of reasons for the indication of allowable subject matter:  

Tran teaches a spoken mobile engine comprising (Tran, [0020], [0066], the system determines a point of interest from the speech input, e.g., identifies a name of business or an acronym, and reports the information associated with the point of interest. According to specification [0124], the rare words may be an acronym, or name of business, etc.); “cause the AR display to render the retrieved auxiliary information” (Tran Fig. 4, [0066], [0051], the system provides information about the business name and the acronym or other information in a gaming/AR environment). However, Tran 
Gao discloses word embedding learning system comprising determine a position of the one or more words on a word frequency list, the word frequency list comprising a list of words ranked based at least in part on their frequency of detection by the audio sensor; determine a threshold position on the word frequency list based on a user input; categorize the one or more words as a rare word based on whether the position of the one or more words passes the threshold position on the word frequency list (Gao, [0032],  rare words are words spoken relatively fewer time by people, or its number of occurrence is less than a predetermined number, i.e., a threshold).  However Gao does not specifically teach in response to lack of a display stopping condition associated with the rare word: retrieve auxiliary information associated with the rare word; and cause the AR display to render the retrieved auxiliary information; in response to detection of a display stopping condition associated with the rare word, suppress rendering of auxiliary information by the AR display.
Lee (US 2012/0036540) discloses use of a decay factor with information to be presented on a display. However, Lee does not specifically teach in response to detection of a display stopping condition associated with the rare word, suppress rendering of auxiliary information by the AR display.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kruglick (US 2011/0231379) is cited to disclose if the rarity of the word with respect to a threshold (see [0024]). Salvador (US 9,275,637) is cited to disclose word frequency in determining rarity of the word (see col. 9, lines 40-45). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650.  The examiner can normally be reached on Monday-Thursday 7:30AM-3PM, 5PM-7PM, Friday 8AM-noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        

12/05/2021